DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the claimed proxy detection procedure wherein a first device transmits data to a second device such that a first portion of the data is encrypted. The second device determines that the encrypted first portion of data corresponds to an expected value and subsequently transmits the same data back to the first device such that a second portion of the data is encrypted. The first device determines if the encrypted second portion of data corresponds to an expected value and if that comparison is negative, the first device determines connectivity loss between the first and second devices due to a proxy device that exists in the communication path between the first and second devices.
The closest prior art Eriksson (U.S. Publication No. 2019/0028440) discloses a communication relay system wherein communication of data from a first device to a second device includes encryption of a first portion of the data using a first key and encryption of a second portion of the data using a second key .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodman, U.S. Publication No. 2009/0028336, cited for relevance as it pertains to detection of proxy devices.
Demmer, U.S. Publication No. 2004/0243703, cited for relevance as it pertains to detection of proxy devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437